DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 6/15/2022.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Ryan Strauss on July 29, 2022.

Claims
Please replace claims as following: 
Claim 26 (Currently Amended) One or more non-transitory computer-readable storage medium (NTCRSM) comprising instructions to cause a cloud server of a vehicle subscription service, in response to execution of the instructions by one or more processors of the cloud server, to:
manage a reservation of an autonomous or semi-autonomous vehicle made by a user user is an intended passenger or driver vehicle, and management of the reservation includes:
generation of a passcodea reservation based at least in part on a unique signature associated with the autonomous or semi-autonomous vehicle being reserved, and 
provision of the passcodevehicle for use by the autonomous or semi-autonomous vehicle to establish trust with the useruser
manage the data privacy requirements of the useruserthe reserved autonomous or semi-autonomous vehicle, wherein the provided data privacy requirements control at least one of regulation, retention, and sharing of user data by the vehicle. 


Claim 28 (Currently Amended) The one or more NTCRSM of claim 26, wherein execution of the instructions is to cause the cloud server to: 
receive biometric data of a user from vehicle; and
provide, in response to receipt of the biometric data, a data privacy profile of the user so that vehicle can configure local settings according to data privacy requirements in the data privacy profile of the user. 


Claim 29 (Currently Amended) The one or more NTCRSM of claim 26, wherein execution of the instructions is to cause the cloud server to: 
register the user
receive data privacy preferences from the registered user

















Examiner's Statement of Reason for Allowance

Claims 1-17, 26 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus for autonomous/semi-autonomous driving may comprise a management system to be disposed in an autonomous/semi-autonomous vehicle. The management system may include a reservation subsystem to receive, from a cloud server, a reservation of the autonomous or semi-autonomous vehicle for a passenger or a driver, and an access control subsystem to control access to the autonomous or semi-autonomous vehicle that includes a trust function to gain trust of the passenger or driver with respect to the passenger or driver's data privacy requirements will be met, when the passenger or driver attempts to exercise the reservation.

The closest prior art, as previously recited, are Goldman-Shenhar et al. (US 2017/0316533 A1), Forest (US 2018/0351946 A1), Maher et al. (US 2013/0212659 A1) in which, Goldman-Shenhar disclose a computer-based systems and related operating methods for an autonomous vehicle transportation system are presented here. Various features, functions, and methodologies are utilized by the transportation system to enhance personal safety and security for passengers. Security, privacy, and safety features can be provided based on a ride reservation type, the identity or user profiles of passengers, and the like. A security alert feature can also be provided onboard the autonomous vehicles; and in which Forest teaches privacy-enhanced biometric access enrollment. The method includes receiving, by a processor, a biometric signing request (BSR) associated with a request for access rights from a user, wherein the BSR comprises hashed biometric data. The method further includes generating, by the processor, a first biometric signature using at least a portion of the BSR. The method further includes generating, by the processor, a second biometric signature based on at least a portion of the BSR. The method further includes generating, by the processor, an authorization token based on at least the first biometric signature and the second biometric signature. The method further includes sending, by the processor, the authorization token to one or more access control entities or a user computing device for conveyance to the one or more access control entities for authentication; and in which Maher teaches facilitating a security and trust architecture in connected vehicles. In certain embodiments, a method for creating a trusted architecture in a connected vehicle may include generating a connected vehicle ecosystem map including information relating to a plurality of electronic control units and network connections included in the connected vehicle. Based on the vehicle ecosystem map, trusted relationships involving electronic control units may be identified. Trusted credentials may be generated and issued to electronic control units that meet one or more trust requirements. Using the trusted credentials, trusted communication within the connected vehicle may be achieved.

However, none of Goldman-Shenhar et al. (US 2017/0316533 A1), Forest (US 2018/0351946 A1), Maher et al. (US 2013/0212659 A1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and substantially similar Claim 12, Claim 26 and Claim 30.  For example, none of the cited prior art teaches or suggest the steps of Claim 12 and similarly Claim 1, Claim 26 and Claim 30: receiving, from a cloud server of the vehicle sharing service, a reservation of the autonomous or semi-autonomous vehicle for a user, the user being an intended passenger or driver of the autonomous or semi-autonomous vehicle; and controlling, by the autonomous or semi-autonomous vehicle, access to the autonomous or semi-autonomous vehicle, including gaining trust of the user with respect to meeting data privacy requirements of the user when the user attempts to exercise the reservation, wherein controlling access to the autonomous or semi-autonomous vehicle includes: generating a passcode based at least in part on a unique signature that identifies the autonomous or semi-autonomous vehicle, and providing the passcode to the user.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439